929 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Miguel A. GARGALLO, Plaintiff-Appellant,v.QUICK & REILLY CLEARING CORPORATION, et al., Defendants-Appellees.
No. 90-3292.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

S.D.Ohio, 87-01367, Graham, J.
S.D.Ohio
AFFIRMED.
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Miguel A. Gargallo appeals the district court's judgment in this action filed under the Securities Exchange Act of 1934.  Plaintiff alleged that defendants improperly handled his margin account.  Defendants moved the district court to compel arbitration, and the district court ordered arbitration.    See Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 224-25 (1987).


3
Thereafter, a panel of arbitrators dismissed plaintiff's claim and a counterclaim filed by the defendants, and assessed $1500 costs against defendant Quick & Reilly Clearing.  On defendant's motion, the district court confirmed the arbitrators' award, dismissed the action, and assessed costs against the plaintiff.


4
Upon review, we affirm the judgment of the district court for the reasons stated in its order filed on February 22, 1990.  Rule (b)(5), Rules of the Sixth Circuit.